Citation Nr: 1201544	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral knee disorders including Osgood-Schlatter's disease and anterior patella/femoral syndrome. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from January 1985 to October 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for bilateral Osgood-Schlatter's disease.  

In a December 2008 statement of the case, the RO reopened the claim but denied service connection on the merits.  

In January 2011, the Board reopened the claim and remanded the appeal for additional development.   


FINDINGS OF FACT

1.  There is clear and unmistakable lay and medical evidence that the Veteran's bilateral Osgood-Schlatter's disease existed prior to active service, was noted at the time of acceptance and entry into service, and did not undergo an increase in disability during service. 

2.  The Veteran's additional knee symptoms variously diagnosed as patellar/femoral syndrome and mild degenerative changes manifested greater than one year after service and are not related to any aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disorders including Osgood-Schlatter's disease and anterior patella/femoral syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1132, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In November 2007, the RO provided notice that met the requirements.  The notice advised the Veteran of the criteria to substantiate all elements of a service connection claim and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S Marine Corps with duties under instruction in aviation electronics.  He contends that his bilateral knee disorders were aggravated by military service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, such as arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1132, 1137, 1153; 38 C.F.R. §§ 3.307, 3.309. 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In a December 1984 pre-enlistment medical history questionnaire, the Veteran reported a history of Osgood-Schlatter's disease of the knees, especially on the left.  This disease is defined as osteochondrosis of the tuberosity of the tibia.  Dorland's Illustrated Medical Dictionary, 487 (28th ed., 1994).  Osteochondrosis is a disease of the growth or ossification centers in children which begins as a degeneration or necrosis followed by regeneration or recalcification.  Id. at 1200.   The disorder was noted on an examination by a military physician.  A consulting physician noted bilateral tenderness of the tubercles over the tibias with a full range of motion and no atrophy, effusion, or crepitance.  The physician diagnosed mildly symptomatic Osgood-Schlatter's disease, cited a regulation that the disease was not disqualifying, and noted that the Veteran's prognosis was good.  The Veteran was accepted into service at the end of January 1985. 

Approximately one week later, the Veteran was medically screened at a Marine Corp recruit training depot.   A physician noted the Veteran's report of pain when marching, running, or sitting with legs crossed and that he did not play any sports in high school because of his knees.  On examination, the physician noted some crepitus but a full range of motion with no effusion or point tenderness.   The physician diagnosed chondromalacia patella and placed the Veteran on a "trial of duty" with prescribed anti-inflammatory medication.   Later the same month, the Veteran sought treatment for right ankle pain after stepping in a hole.  The Veteran reported a history of spraining both ankles prior to service.  There were no reports by the Veteran or notations by the examiner of any relationship of the ankle sprain to the knees either for causation of the sprain or secondary knee discomfort.  One month later in March 1985, a clinician noted the Veteran's report of recurring bilateral knee pain with swelling and difficulty running and jumping.  On examination, the clinician noted mild crepitus and tenderness but no effusion.  The Veteran was again placed on limited duties.  The same symptoms were noted on three occasions in April 1985 with additional short periods of limited duty assigned.  Nevertheless, service personnel records showed that the Veteran completed basic training and was transferred to schools for basic electronics instruction.  

While in school in September 1985, the Veteran again sought treatment for recurring knee pain and episodes of locking in the previous two months.  A consulting physician determined that the disorder existed prior to service and that the Veteran was unfit for further service.  The physician noted that a medical board was indicated, but no records of a military board evaluation were recovered.  The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) showed that the Veteran received an honorable discharge for a physical disability that existed prior to entry.   In May 1993, the RO denied the Veteran's claim for service connection for bilateral Osgood-Schlatter's disease citing the DD-214 reference to a pre-existing disorder and concluded that there was no aggravation during active service.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7105 (West 2002). 

In April 2008, an advanced practice registered nurse (APRN) at a private internal medicine clinic noted that the Veteran sought an evaluation of his knee and ankle pain and an opinion whether the disorders were related to his military service.  The APRN summarized the Veteran's history, apparently from the Veteran's reports as there is no indication that service records were available for review.  The APRN noted that the Veteran was diagnosed with Osgood-Schlatter's disease at the age of 13 and was placed in a cast for six weeks.  He continued to experience knee pain in high school and was unable to wrestle because of it.  Running or physical activity also aggravated the disorder.   The APRN noted that the Veteran entered the Marine Corps where exercising and physical training aggravated the knee pain.  The Veteran also experienced knee pain secondary to an ankle injury.  The ankle injury was noted in the service treatment records but not concurrent with knee pain, and the Veteran reported the symptoms in service had resolved.  On one occasion, the Veteran was only able to complete three miles of a five mile run.  Subsequently, the Veteran received a discharge.  At the time of the APRN's examination, the Veteran continued to experience occasional knee swelling with no warmth or erythema aggravated by prolonged walking or standing.  

The Veteran was employed as a computer operator at a manufacturing facility.  On examination, the APRN noted that the Veteran was obese, weighing 317 pounds.  The Veteran's gait was steady with no erythema, warmth, effusion or crepitus of either knee with full muscle strength.  X-rays showed a prominence of the tibia tuberosity and slight medial space narrowing.  The APRN concluded that the Veteran's knee pain was mostly related to Osgood-Schlatter's disease but with a contribution from arthritis and excess weight.  The APRN noted that the physical training and exercise in service aggravated the disorder and contributed to ongoing pain.  The APRN did not provide a rationale or explain how the pre- and post-service symptoms demonstrated an increase in the disability.  

In November 2008, a VA physician's assistant (PA) noted a review of the claims file including the service treatment record entries of multiple visits for symptomatic Osgood-Schlatter's disease which he noted was "aggravated by military service."  The Veteran reported current symptoms of stiffness in cold weather, popping sounds, and some pain with deep knee bends and climbing stairs.  The Veteran reported no instability, giving way, dislocation, subluxation, or use of medication and did not avoid any activities because of his knees.  Range of motion was slightly less than normal but limited by the size of the Veteran's thighs.  There was abnormal patella tracking and crepitus on motion without pain or additional loss of function on repetition.  The PA noted that Osgood-Schlatter's disease is normally asymptomatic.  He diagnosed anterior patellar femoral syndrome and noted that the current symptoms were the same as those noted in service.  In a December 2008 addendum, the PA noted that the symptoms were not aggravated beyond the normal progression by service but did not provide a rationale.   The same month, a VA social worked noted that the Veteran objected to the conduct of the examination because it lasted only 15 minutes and the examiner appeared to have a vision disability.  

In January 2011, the Board remanded the appeal to obtain evidence to clarify the current diagnosis, identify the etiology of the current knee disorder, and determine if any disorder that preexisted service was aggravated by service.  The Board directed the RO to attempt to obtain records of a Marine Corps medical evaluation board (MEB), if any; request authorization from the Veteran to obtain any relevant treatment records; and provide another comprehensive examination.  The same month, the RO requested authorization to obtain additional treatment records from the Veteran and his representative.  No response was received.  The RO requested copies of any service MEB reports.  In June 2011, the National Personnel Records Center responded that no MEB reports were of record and the Veteran was informed in an August 2011 supplemental statement of the case.  In August 2011, the Veteran underwent an additional VA examination that addressed the current symptoms and diagnosis and provided opinions in response to the questions posed by the Board.  The examiner did not respond to a question regarding patella/femoral syndrome as is appropriate because the examiner did not diagnose the disorders using this term.  Therefore, the Board concludes that there has been substantial compliance with the remand directions. 

In August 2011, a VA physician noted a review of the claims file and the Veteran's reports of a diagnosis of Osgood-Schlatter's disease at age 12 or 13 and experiencing knee pain while in the Marine Corps without any specific trauma or injury.  The Veteran reported current knee pain when bending or kneeling, a "pins and needles" sensation after extended walking, and occasional use of anti-inflammatory medication.  He did not use a brace or support devices.  The Veteran worked as an aircraft fabricator.  On examination, the physician noted the same range of motion as in the 2008 examination with very little pain at the extreme of flexion.  There was no additional loss of function on motion.  Muscle strength was normal with no instability, swelling, or effusion.  There was a slight enlargement of the anterior tibia tuberosity bilaterally with no tenderness.  X-rays showed slight joint space narrowing because of minimal degenerative changes.  There was an ossified area adjacent to the upper border of the tibia tuberosity bilaterally which the evaluator noted as a possible normal variant.  The physician concluded: (a) the enlargement of the tubercle was a normal variant, (b) the Osgood-Schlatter's disease pre-existed service and was not permanently aggravate beyond the normal progression of the disease in service, and (c) the current degenerative changes were not aggravated by service but were rather the result of wear and tear due to age, obesity, and post-service occupational activities.  

The Board concludes that service connection for bilateral disorders, including Osgood-Schlatter's disease and post-service diagnoses of anterior patella/femoral syndrome and mild degenerative changes, is not warranted. 

The Board concludes that the Veteran had Osgood-Schlatter's disease at the time of acceptance into service.  Not only did the Veteran consistently report a diagnosis of this disease as a child, but the disease was noted by examiners at the time of entry and acceptance at the initial entrance station and during initial screening at his basic training station.  Although there is no record of an MEB, the Veteran's discharge document shows that the service determined that the disorder existed prior to service.  There is clear and unmistakable lay and medical evidence to rebut the presumption of a sound condition.  

Further, the Board concludes that there is clear and unmistakable medical evidence that the Veteran's Osgood-Schlatter's disease did not undergo an increase in the level of disability during service.  At the time of entry, the Veteran had a full range of motion and no atrophy, effusion, or crepitance.  However, he also reported that he had avoided sports in high school including wrestling and running because of his knees.  There is credible medical evidence in the service treatment records and in the opinion of the private APRN that extended hiking, running, and jumping in Marine Corps training "aggravated" the knee symptoms.  These exacerbations appeared to resolve with restriction from training activities.  The Veteran did not participate in any unusual or extreme activities such as airborne training.  

The Board concludes that the inability to sustain the extended use of the knees required by Marine Corps training represented the same level of disability as the Veteran experienced prior to enlistment in his avoidance of sports in high school.   The Board acknowledges that the private APRN concluded that the Osgood-Schlatter's disorder was aggravated by service but provided the opinion in the context of increased symptoms after exertion.  The APRN did not state that the knee disorder was permanently aggravated or explain how the symptoms in service were more severe than when he avoided high school sports because of his knees.  It is reasonable that when enlisting in the Marine Corps, the Veteran expected his disorder had become less severe, but was unable to accomplish the required physical training to the same degree that he was unable to participate in sports in high school.  Therefore, the disorder did not undergo an increase in functional disability.  

The two VA examiners disagreed on the proper current diagnosis but both concluded that the Osgood-Schlatter's disease was not permanently aggravated by service.  All examiners noted that additional post-service symptoms such as mild degenerative changes were related to aging, body weight, and post-service wear and tear.  The Board differentiates between the episodic "aggravation" and exacerbation from activities of exertion that occurred before and during service as a result of exercise, and any permanent increase in disability beyond the normal progression of the disease.  The Veteran was diagnosed with the disease prior to service, and he avoided sports because of knee discomfort prior to service.   As the symptoms in service manifested after running and other physical training similar to that experienced in high school sports, the Board concludes that there was no permanent increase in disability in the 11 months of service.  The Veteran simply experienced the same limitations as he had prior to enlistment.  The military examiner at recruit training noted that the Veteran was being place on "trial duty" which acknowledged the potential that his disorder could prohibit full physical activity.  As avoidance of physical activity was not consistent with post-instructional service in the Marine Corps, the Veteran was discharged with no substantive change in the severity of his disorder.  The Board places greatest probative weight on the opinion of the physician in August 2011 who reviewed the entire history including the service treatment records and concluded that the Osgood -Schlatter's disease was not aggravated beyond the normal progression of the disease.  

The weight of the credible and probative evidence demonstrates that the Veteran's bilateral Osgood-Schlatter's disease preexisted service and was not permanently aggravated by service and that additional symptoms variously diagnosed as patellar/femoral syndrome and mild degenerative changes manifested greater than one year after service and are not related to any aspect of service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for bilateral knee disorders including Osgood-Schlatter's disease, anterior patella/femoral syndrome, and mild degenerative changes is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


